Title: To Thomas Jefferson from Andrew MaGee, 27 February 1805
From: MaGee, Andrew
To: Jefferson, Thomas


                  
                     York Goal Febuary 27—1805
                  
                  Your humble Petitioner begs leave to State to your exelency the Situation in which he is placed, he was accused of haveing property In his possesion which was not his own, in September 1803, and was taken up for the Same and Confined in prison, where he has Remained ever Since, in may last he was tryed before the Supream Court of Massachusetts and was sentenced to Receive eighty lashes and Set one hour on the Gallowes and be confined three years to hard Labour. the Corporale punishment has been inflicted on your Petitioner, but there is Still upwards of Two years Remaining for him to Serve. he therefore humbley prayes that your exelencey would be pleased to Remit the Remaining part of the Sentence or so much of it as you in your Wisdome Shall think proper. your petitioner has Composed a Song which he has enclosed in this petition which he hopes you will not be offended at, all of which is humbly Submited to your exellenceys wise Consideration. as in Duty bound will ever pray
                  
                     Andrew MaGee 
                     
                  
               